EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with KARIN L. WILLIAMS on December 27, 2021.
The application has been amended as follows:
Claim 1, line 20: “and air does not” was changed to --and the air in the second cylinder does not--.
Claim 2, line 2: “to movement” was changed to --to the movement--.
Claim 3, line 6 and line 7: “air is urged” was changed to --the air is urged--.
REASONS FOR ALLOWANCE
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art(s) on record alone or in combination fails to specifically teach the three-stage compression air pump, “wherein the plunger is hollow and sealed, and the air in the second cylinder does not flow into the plunger", as in claim 1.
The closest prior arts considered were Wang (US 2020/0300232) and Gao (CN 103925188). 
The plunger 43 in Wang is hollow but is not sealed and the air within the three-stage compression air pump flows into the plunger. Sealing the plunger in the three-stage compression air pump of Wang would destroy its intended purpose.

Therefore, claims 1 – 10 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746